UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-150332 DRONE AVIATION HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 46-5538504 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11653 Central Parkway, Jacksonville, FL 32224 (Address of principal executive offices) (zip code) (904) 245-1788 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes No x Note: The Company is a voluntary filer but has filed all reports it would have been required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months if it was a mandatory filer. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x. As of August 13, 2014 there were 17,730,700 shares of the registrant’s common stock outstanding. 1 Table of Contents DRONE AVIATION HOLDING CORP. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements 3 Balance Sheets as of June 30, 2014 (Unaudited) and December 31, 2013 (Audited) 4 Statements of Operations for the three months and six months ended June 30, 2014 and 2013 (Unaudited) 5 Statements of Cash Flows for the six months ended June 30, 2014 and 2013 (Unaudited) 6 Notes to Interim Unaudited Financial Statements 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 19 ITEM 4. Controls and Procedures 19 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 21 ITEM 1A. Risk Factors 21 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 ITEM 3. Defaults Upon Senior Securities 22 ITEM 4. Mine Safety Disclosures 22 ITEM 5. Other Information 22 ITEM 6. Exhibits 22 SIGNATURES 23 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DRONE AVIATION HOLDING CORP. (FKA MACROSOLVE, INC.) Interim Unaudited Financial Statements For the Period Ended June 30, 2014 3 Table of Contents DRONE AVIATION HOLDING CORP. (FKA MACROSOLVE, INC.) BALANCE SHEETS 6/30/2014 12/31/2013 (Unaudited) ASSETS CURRENT ASSETS: Cash Accounts receivable - trade Inventory Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, at cost: Less - accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS: Goodwill Intangible assets - Total other assets TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Note Payable - Oklahoma Technology Commercialization Center- Current - Due to parent - Accounts payable - trade and accrued liabilities Accounts payable due to related party Unearned revenue Derivative liability - Total current liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT): Convertible Preferred stock, Series A, $.0001 par value; authorized 595,000 shares; 556,900 and 0 shares issued and outstanding, at June 30, 2014 and December 31, 2013, respectively 56 - Convertible Preferred stock, Series B, $.0001 par value; authorized 324,674 shares; 324,671 and 0 shares issued and outstanding, at June 30, 2014 and December 31, 2013, respectively 32 - Convertible Preferred stock, Series B-1, $.0001 par value; authorized 156,231 shares; 68,731 and 0 shares issued and outstanding, at June 30, 2014 and December 31, 2013, respectively 7 - Convertible Preferred stock, Series C, $.0001 par value; authorized 355,000 shares; 355,000 and 0 shares issued and outstanding, at June 30, 2014 and December 31, 2013, respectively 36 - Convertible Preferred stock, Series D, $.0001 par value; authorized 36,050,000 shares; 36,050,000 and 10,000,000 shares issued and outstanding, at June 30, 2014 and December 31, 2013, respectively Convertible Preferred stock, Series E, $.0001 par value; authorized 2,700,000 shares; 2,700,000 and 0 shares issued and outstanding, at June 30, 2014 and December 31, 2013, respectively - Common stock, $.0001 par value; authorized 300,000,000 shares; 15,780,700 and 0 shares issued and outstanding, at June 30, 2014 and December 31, 2013, respectively - Additional paid-in capital ) Retained Earnings (Deficit) ) Total stockholders' equity (deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY The accompanying notes are an integral part of these unaudited financial statements. 4 Table of Contents DRONE AVIATION HOLDING CORP. (FKA MACROSOLVE, INC.) STATEMENTS OF OPERATIONS (UNAUDITED) For the Quarters Ended For the Six Months Ended 6/30/2014 6/30/2013 6/30/2014 6/30/2013 Revenues $ Cost of good sold Gross profit General and administrative expense Income (loss) from operations ) ) Other income (expense) Loss on sale and impairment of securities held for resale ) - ) - Loss on derivative liability ) - ) - Interest income 67 7 67 17 Interest expense ) - ) - Total other income (expense) ) 7 ) 17 NET INCOME (LOSS) ) ) Weighted average number of common shares outstanding - basic and diluted - - Basic and diluted net income (loss) per share $ ) - $ ) - The accompanying notes are an integral part of these unaudited financial statements. 5 DRONE AVIATION HOLDING CORP. (FKA MACROSOLVE, INC.) STATEMENTS OF CASH FLOWS (UNAUDITED) For the Six Months Ended June 30, 6/30/2014 6/30/2013 OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Loss on disposal and impairment of available-for-sale securities - Loss on derivative liability - Depreciation Changes in current assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and other ) Accounts payable and accrued expense ) - Due from related party ) Deferred revenue ) Net cash provided by (used in) operating activities ) INVESTING ACTIVITIES: Cash paid on business combination, net ) - Cash from reverse merger - Cash from sales of available-for-sale securities - Net cash provided by investing activities - FINANCING ACTIVITIES: Proceed from common stock issue for cash - Redemption of Series B-1 preferred stock ) - Net cashprovided by financing activities - NET (DECREASE) INCREASE IN CASH CASH, beginning of period - CASH, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the quarters ended June 30: Interest $ $
